Exhibit 10.2

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT is made and entered into as of this 14 day
of May, 2014, by and between CARTER VALIDUS PROPERTIES, LLC, a Delaware limited
liability company (“Assignor”), and DC-505 NORTH RAILROAD AVENUE, LLC, a
Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that certain Purchase Agreement made by and
between Ascent CH2, LLC, a Delaware limited liability company, as Seller, and
Assignor, having an effective date of April 7, 2014 (the “Agreement”) relative
to certain real property, together with Improvements, Intangible Property and
Personal Property (as defined in the Agreement) located or necessary for the
operations at 505 N. Railroad Avenue, Northlake, Illinois (the “Property”).

B. Assignor wishes to assign to Assignee all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES:     ASSIGNOR:       CARTER VALIDUS PROPERTIES, LLC,
a Delaware limited liability company

/s/ Anatalia Sanchez

    By:  

/s/ Lisa Collado

Print Name:  

Anatalia Sanchez

    Name:  

Lisa Collado

      Its:  

Vice President

/s/ Miles Callahan

      Print Name:  

Miles Callahan

    Date:   05/14/14

 

WITNESSES:     ASSIGNEE:  

DC-505 NORTH RAILROAD AVENUE, LLC,

a Delaware limited liability company

      By:  

Carter/Validus Operating Partnership, LP a

Delaware limited partnership, Its Sole Member

        By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation,

Its General Partner

/s/ Anatalia Sanchez

        By:  

/s/ Lisa A. Drummond

Print Name:  

Anatalia Sanchez

        Name:  

Lisa A. Drummond

          Its:  

Secretary

/s/ Miles Callahan

          Print Name:  

Miles Callahan

        Date:   05/14/14

 

-2-